Title: From John Adams to William Bentley, May 1810
From: Adams, John
To: Bentley, William



Dear Sir
Quincy May 1810

I received from our Quincy Stage under the direction of Mr Thayer a Box of Scions from The Endicott Pear Tree, carefully preserved and in admirable order for which I pray you accept my best Thanks. I have engrafted a number of Stocks which have taken very well according to their present appearance, and have distributed others to several Gentlemen in this and the Neighbouring, Towns. Mr Norton of Weymouth, who loves Endicott Divinity full as well as you and I do loves his Memory and history too as one of our Fathers, descended from one of the most Ancient Families in New England and Old England he cannot be indifferent to the Name of Endicott, though no doubt he will say, Vix ea nostra vocs.
Mr Smith of Weymouth, and Mr Isaac Smith of Boston the first my Father, the second a Merchant both in Suffolk and Essex, were the sons of a Mr Smith who lived and died in Charleston. He possessed an Estate in that town and another in Medford, which is descended to my Wife and her Sister Peabody: But as I understand he came from England and consequently cannot be nearly related to the Gentleman whose Farm you mention. He was related to The Palatine Family of Smiths in South Carolina, and an acquaintance and Correspondence has been continued with them. But it is idle to trace Families by the Name of Smith for there are as I am told Seventy Families of that name in New-York who know of no relation to each other. The same may be said of Adams’s for there are seven hundred families of them in France I believe, and Spain, Italy, England, Scotland, Ireland, and Germany who know of no Relation nearer than Adam in Paradise, unless it be Adam. S. who I find in the assize of Jerusalem was one of the Generals who conquered Palestine and the holy City in the time of the Crusaders.
Among the Jews, the distinction of Families was by divine, appointment: Among the Greek and Roman Families were demi-gods by descent from Jupiter, Venus Mars, Bacchus and Apollo, that is by divine Rapes, Fornications, and Adultries, and Incests. Among the Christian Nations The Nobles have claimed a Quassi hero Divine right to Power, Privilege, and Distinction Similar to that of kings, the Lords anointed. There is nothing in human Nature, and human history, more ridiculous than this whole subject: and yet there is nothing more immoveably fixed by nature in the Weakness of human  understanding, habits prejudices, and Passions than something of the kind.
I last night received by Mr Thayer our Stage driver your favour of the Eleventh, for which I thank you. The Portrait of the Endicott Pear Tree is beautiful in the highest degree, and the hand writing equal to any I have seen of any engrossing Clerk in Europe, or America. The Tree has died at the top as Dean Swift and his Melancholy Oak did. The Ladies say that the little Urchin of a Cupid who holds up the wreath, a little fat broad faced square headed spright, resembles me more than the Portrait he holds in his hand. This looks too much like Lord Cokes sad men whom he represents as having more Wisdom, more Gravity as well as more melancholy than I have. They are however admirably well done. I hope you will have occasion to tread this way again with that Lady and call upon us, take a dinner and a bed and spend a day or two with us. You will oblige us all very much and especially the Ladies.
Excuse at the End a little Politicks. Have you read Mr John Bristeds Scottish and methodistical Hints on the National Bankruptcy of Great Britain? Have you read the Boston Patriot of last Saturday? What think you of an allyance with between G. Britain the United States of America and the Spanish Provinces of South America? Would not this make Great Britain, The most Universal and most despotick Empire that ever existed on this Globe. I think these broad Hints of Bristed ought to be read tho an enormous volume of 688 pages. For giving you this Task you will not thank your Friend and very respectful humble Servant.

John Adams.